           Case 1:18-cr-00333-JGK Document 258 Filed 10/06/20 Page 1 of 1
           Case 1:18-cr-00333-JGK Document 257 Filed 10/05/20 Page 1 of 1




WILLKIE FARR & GALLAGHERLLP                                                                                     787 Seventh Avenue
                                                                                                                New York, NY 10019-6099
                                                       L1SDC.~ SDN '(                                           Tel: 212 728 8000
                                                       DOCUMEr,n                                                Fax: 212 728 811 1

                                                       F:l_ECTR.ONICALL Y FILE'.)
                                                       DOC#
                                                                                 "1/)w{;;       ~
                                                       DATE FILED:                 f ---- _ - --·
                                                                                   I




October 5, 2020

VIAECF
                                                                    _sol2:E
                                                                 APPLICATION GRANTED
                                                                                                •
The Honorable John G. Koeltl                                               n G. Koeltl, U.S.D.J.
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Akshay Aiyer, 1: l 8-CR-00333 (JGK)

Dear Judge Koeltl:

We represent Defendant Akshay Aiyer in the above-captioned action. We respectfully request that the
Court permit Mr. Aiyer to file publicly a redacted version of his Memorandum of Law in Support of
his Motion for Bail Pending Appeal (the "Motion") and an unredacted version of the Motion under
seal.

Mr. Aiyer' s Motion addresses the issue of potential juror misconduct. Consistent with the Court' s
prior handling of this issue, and to ensure juror privacy, Mr. Aiyer proposes to redact all portions of the
Motion dealing with this issue.

We discussed Mr. Aiyer' s proposed redactions to the Motion with the Government, and they do not
object his request.

Accordingly, we request that the Court enter an order permitting an unredacted version of Mr. Aiyer' s
Motion to be filed under seal.

Respectfully submitted,

Isl Martin Klotz
Martin Klotz

cc:     Kevin Hart, Esq.
        Eric Hoffmann, Esq.
        Department of Justice, Antitrust Division (by e-mail)


            NEW YORK      W ASH INGTON   H OUS TO N     PARIS   LO DON      FRANKFURT      BR USSELS   MILAN   R OME
                                    in alliance with Dickson Minto W.S., London and Edinburgh
